Exhibit 10.5

 

[EXECUTION COPY]

 

BANK OF AMERICA, N.A.
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036

 

BARCLAYS
745 Seventh Avenue
New York, New York 10019

 

PERSONAL AND CONFIDENTIAL

 

February 2, 2016

 

Staples, Inc.
500 Staples Drive
Framingham, MA 01702
Attention:  Ronald L. Sargent, Chairman and Chief Executive Officer

 

Project Warrior
$3,000,000,000 ABL Facility
Second Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

This Second Amended and Restated Commitment Letter amends, restates and
supersedes that certain Amended and Restated Commitment Letter (the “First
Restated Commitment Letter”) dated as of February 20, 2015, from the Commitment
Parties (as defined below), Wells Fargo Bank, National Association (“Wells
Fargo”), Wells Fargo Securities, LLC, HSBC Bank USA, N.A., HSBC Securities (USA)
Inc., (“HSBC Securities”), PNC Bank, National Association, PNC Capital Markets
LLC (“PNCCM”), Toronto Dominion (Texas) LLC, TD Securities (USA) LLC (“TD
Securities”), U.S. Bank National Association (“U.S. Bank”) and Guggenheim
Securities Holdings, LLC to Staples, Inc., a Delaware Corporation (the “Company”
or “you”), which letter amended, restated and superseded that certain Commitment
Letter dated as of February 4, 2015 (the “Original Signing Date”) from Bank of
America (as defined below), MLPFS (as defined below) and Barclays (as defined
below) to you.

 

The Company has advised Bank of America, N.A. (together with any of its
affiliates as may be appropriate to provide the services (but not, for the
avoidance of doubt, to provide the commitments) contemplated herein, “Bank of
America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with any
of its affiliates as may be appropriate to provide the services contemplated
herein, “MLPFS”), Barclays Bank PLC (together with any of its affiliates as may
be appropriate to provide the services (but not, for the avoidance of doubt, to
provide the commitments) contemplated herein, “Barclays”, and together with Bank
of America and MLPFS, and each other financial institution named a “Commitment
Party” for the purposes of this Commitment Letter, collectively, the “Commitment
Parties”, “we” or “us”) that it intends to (a) acquire Office Depot, Inc., a
Delaware corporation (the “Target”) pursuant to an Agreement and Plan of Merger,
dated as of the Original Signing Date by and among the Company, the Target and
Staples AMS, Inc., a corporation organized under the laws of the state of
Delaware and a wholly-owned subsidiary of the Company (“Merger Sub”), as
modified by that certain letter dated February 2, 2016, by and between the
Company and the Target (together with all exhibits, annexes, schedules and other
disclosure letters thereto, collectively, the “Acquisition Agreement”, without
giving effect to any other amendments, modifications, supplements, consents or
waivers by the Company thereto, if such amendments, modifications, supplements,
consents or waivers by the Company of any

 

1

--------------------------------------------------------------------------------


 

term thereof are materially adverse to any interest of the Commitment Parties or
the Lenders, made or granted without the prior written consent of the Commitment
Parties, in each case, subject to the provisions of the first sentence of
paragraph 1 of Exhibit B hereto), whereby Merger Sub will merge with and into
the Target with the Target surviving such merger as a wholly-owned subsidiary of
the Company (the “Acquisition”) and (b) consummate the other transactions
described in the Transaction Description attached hereto as Exhibit A (the
“Transaction Description”).  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Transaction Description.  This
(i) Second Amended and Restated Commitment Letter, (ii) the Transaction
Description, (iii) the Summary of Conditions Precedent attached hereto as
Exhibit B, (iv) the ABL Draft Credit Agreement (as defined below) and (v) the
ABL Draft Collateral Agreement (as defined below) shall collectively be referred
to as the “Commitment Letter”.

 

You have also advised us that, in connection therewith, it is intended that the
financing for the Transactions will be financed from the following sources:

 

·                  $2,500,000,000 of borrowings under a senior secured term loan
facility (the “Term Facility”) having the terms set forth in that certain Term
Loan Credit Agreement, dated as of the date hereof (the “Term Loan Credit
Agreement”), among Staples Escrow, LLC, a Delaware limited liability company
(the “Escrow Borrower”), the lenders from time to time party thereto, Barclays,
as administrative agent (in such capacity, the “Term Facility Administrative
Agent”) and as collateral agent (in such capacity, the “Term Facility Collateral
Agent”), and the other parties thereto, and you will assume all of the rights
and obligations of the Escrow Borrower under the Term Loan Credit Agreement, and
the proceeds of the Term Facility will be released to the you in connection with
such assumption;

 

·                  Borrowings of up to the amount specified in the ABL
Form Credit Agreement under a $3,000,000,000 asset based revolving credit
facility (the “ABL Facility”) having the terms set forth in (i) the Morgan
Lewis & Bockius LLP draft of the Credit Agreement dated 1.28.2016-A (subject to
completion, in each case, in a manner reasonably acceptable to each of the
Commitment Parties, of blanks and/or footnoted items, exhibits and schedules
(and changes incidental or in connection therewith), other items that by their
nature cannot be finalized prior to the Closing Date and other changes (if any)
as are mutually agreed by the Commitment Parties and the Company, the “ABL Draft
Credit Agreement”), and (ii) the Morgan Lewis & Bockius LLP draft of the
Collateral Agreement contemplated thereby dated 1.28.2016 (subject to
completion, in each case, in a manner reasonably acceptable to each of the
Commitment Parties, of blanks and/or footnoted items, exhibits and schedules
(and changes incidental or in connection therewith), other items that by their
nature cannot be finalized prior to the Closing Date and other changes (if any)
as are mutually agreed by the Commitment Parties, the “ABL Draft Collateral
Agreement”) (as hereinafter defined) (collectively, the “ABL Form Credit
Agreement”) (the ABL Facility and the Term Facility, collectively, are referred
to herein as the “Facilities” and each as a “Facility”);

 

·                  Common equity issued by the Company to the shareholders of
the Target in accordance with the Acquisition Agreement (the “Equity Issuance”);
and

 

·                  Approximately $500,000,000 of existing cash on hand at the
Company and the Target (the “Cash Consideration Amount”).

 

On the date hereof, the net proceeds of the loans made under the Term Facility
(the “Term Loans”) and certain other funds have been deposited into an escrow
account (the “Escrow Account”) on terms set forth in the certain Escrow
Agreement, dated as of the date hereof, by and among, the Escrow Borrower, Term

 

2

--------------------------------------------------------------------------------


 

Facility Administrative Agent, Term Facility Collateral Agent and the other
parties thereto (the “Escrow Agreement”), and, upon such funding, the Company
hereby confirms the commitments of the parties to the First Restated Commitment
Letter to provide the “Term Facility” (as such term is defined in the First
Restated Commitment Letter) have been satisfied and terminated.

 

1.                                      Commitments and Agency Roles

 

You hereby appoint Bank of America to act, and Bank of America hereby agrees to
act, as sole and exclusive administrative agent for the ABL Facility (in such
capacity, the “ABL Facility Administrative Agent”) and collateral agent for the
ABL Facility (in such capacity, the “ABL Facility Collateral Agent”).  You
hereby appoint each of MLPFS and Barclays to act, and each of MLPFS and Barclays
hereby agrees to act, as a lead arranger and bookrunner for the ABL Facility (in
such capacity, each an “Arranger” and a “Lead Arranger” and collectively, the
“Arrangers” and “Lead Arrangers”).  It is agreed that MLPFS shall have “left”
placement (and Barclays shall have immediate “right” placement) in any and all
marketing materials or other documentation used in connection with the ABL
Facility and shall hold the leading role and responsibilities conventionally
associated with such “left” placement.

 

In connection with the Transactions (as defined in the Transaction Description)
contemplated hereby, (i) Bank of America is pleased to advise you of its several
(but not joint) commitment to provide 57.50% of the aggregate principal amount
of the ABL Facility, and (ii) Barclays is pleased to advise you of its several
(but not joint) commitment to provide 42.50% of the aggregate principal amount
of the ABL Facility, in each case, subject solely to the satisfaction or waiver
of the conditions set forth or referred to in Section 2 of this Commitment
Letter, provided that each such commitment shall be reduced by the commitments
of each other financial institution named an “Initial Lender” for the purposes
of this Commitment Letter with such reduction to be allocated pro rata based on
the aggregate commitments of Bank of America and Barclays.  In such capacities,
Bank of America and Barclays, and each other financial institution named an
“Initial Lender” for the purposes of this Commitment Letter, are the “Initial
Lenders” and each is an “Initial Lender”.

 

A separate fee letter entered into on the date hereof among the Company, Bank of
America, MLPFS and Barclays sets forth our fees for services related to the ABL
Facility (the “Fee Letter”).  In consideration of our execution and delivery of
this Commitment Letter, you agree to pay the fees and expenses set forth in this
Commitment Letter, in the ABL Form Credit Agreement and in the Fee Letter as and
when payable in accordance with the terms hereof and thereof.  You agree that no
other titles will be awarded and no compensation (other than as expressly
contemplated by this Commitment Letter and the Fee Letter) will be paid to the
Lenders in order to obtain their commitments under the ABL Facility unless you
and we shall so agree.

 

2.                                      Conditions Precedent

 

Our commitments hereunder to make effective and fund the ABL Facility on the
Closing Date and our agreements to perform the services described herein are
subject only to the following conditions: (i)(A) since September 27, 2014
through the date of the Acquisition Agreement, there not having been any Events
(as defined below) that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (as defined below) on the Target;
provided that such condition is qualified in its entirety by reference to
(1) the information disclosed by the Target in any Company SEC Document (as
defined in the Acquisition Agreement as in effect on the Original Signing Date)
filed under Sections 13(a), 14(a) or 15(d) of the Exchange Act (as defined in
the Acquisition Agreement as in effect on the Original Signing Date) during the
period from December 31, 2013 through the Business Day (as defined in the
Acquisition Agreement as in effect on the Original Signing Date) prior to the
date of the Acquisition Agreement (other than in any risk factor or other
cautionary or forward-looking disclosure

 

3

--------------------------------------------------------------------------------


 

contained in such Company SEC Document) and (2) the exceptions set forth in the
Company Disclosure Schedule (as defined in the Acquisition Agreement as in
effect on the Original Signing Date); it being understood and agreed that each
exception set forth in the Company Disclosure Schedule shall qualify such
condition to the extent such exception is specifically identified as being
disclosed under Section 3.6 of the Acquisition Agreement or such exception is
disclosed with reference to any other section of the Acquisition Agreement and
it is reasonably apparent on the face of such disclosure that it relates to
Section 3.6, and (B) since the date of the Acquisition Agreement, there shall
not have occurred any Events (other than Excluded Company Events (as defined in
the Acquisition Agreement as in effect on the Original Signing Date)) that,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect on the Target; and (ii) the conditions set forth
in Exhibit B hereto; and upon, in each case, satisfaction (or waiver by the
Initial Lenders) of such conditions, the initial funding of the ABL Facility
shall occur; it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder, other than those that are expressly
stated in clauses (i), and (ii) above to be conditions to the initial funding
under and effectiveness of, the ABL Facility on the Closing Date.

 

“Material Adverse Effect” means any event, change or effect (each, an “Event”),
individually or in the aggregate with other such Events, that has a material
adverse effect on the financial condition, business or results of operations of
the Target and its Subsidiaries (as defined in the Acquisition Agreement as of
the Original Signing Date), taken as a whole; provided, however, that a Material
Adverse Effect shall not include any Event directly or indirectly arising out of
or attributable to: (i) any decrease in the market price of the shares of the
Company Common Stock (as defined in the Acquisition Agreement as of the Original
Signing Date), but not any Event underlying such decrease to the extent such
Event would otherwise constitute a Material Adverse Effect; (ii) conditions,
events, or circumstances generally affecting the retail, contract, direct mail
and/or internet businesses of the office supply industry; (iii) changes in GAAP,
applicable Law (as defined in the Acquisition Agreement as of the Original
Signing Date) or accounting standards, or in any interpretation of GAAP,
applicable Law or accounting standards; (iv) any litigation arising from
allegations of a breach of fiduciary duty or other violation of applicable Law
relating to the Acquisition Agreement or the transactions contemplated by the
Acquisition Agreement (or any public disclosure relating to such litigation);
(v) any change, in and of itself, in any analyst’s recommendations, any
financial strength rating or any other recommendations or ratings as to the
Target or its Subsidiaries, or any failure, in and of itself, to meet analyst
projections, but not any Event underlying such change or failure to the extent
such Event would otherwise constitute a Material Adverse Effect; (vi) the
failure, in and of itself, of the Target to meet any expected or projected
financial or operating performance target publicly announced or provided to the
Company prior to the date of the Acquisition Agreement, as well as any change,
in and of itself, by the Target in any expected or projected financial or
operating performance target as compared with any target publicly announced or
provided to the Company prior to the date of the Acquisition Agreement, but in
each case not any Event underlying such failure or change to the extent such
Event would otherwise constitute a Material Adverse Effect; (vii) any changes or
developments in United States, European, Asian or global economic, regulatory or
political conditions in general (including the outbreak or escalation of
hostilities or acts of war or terrorism), or generally affecting United States,
European, Asian or global financial or securities markets; or (viii) any changes
or developments resulting from the execution, delivery, existence of, or
compliance with the Acquisition Agreement or announcement or consummation of the
transactions contemplated by the Acquisition Agreement, including any loss of
employees, customers, suppliers, vendors, licensors, licensees or distributors;
provided, further, that the exceptions in subclauses (ii), (iii) and (vii) shall
not apply to the extent that the Target and its Subsidiaries are materially
disproportionately affected thereby compared to other participants in the
industry or industries in which they operate.

 

Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the definitive
documentation for the ABL Facility (including a credit

 

4

--------------------------------------------------------------------------------


 

agreement substantially in the form of the ABL Form Credit Agreement and each of
the other “Loan Documents” as defined in the ABL Draft Credit Agreement, the
“Loan Documents”) or any other agreement or undertaking between you and us
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties the accuracy of which will be a condition to the
availability and effectiveness of the ABL Facility on the Closing Date will be
(a) the representations and warranties made by, or with respect to, the Target
in the Acquisition Agreement that are material to the interests of the Lenders,
but only to the extent that the Company or its subsidiaries have the right
(taking into account any applicable cure periods) to terminate its or their
obligations under the Acquisition Agreement or decline to consummate the
transactions thereunder as a result of a breach of such representations in the
Acquisition Agreement (to such extent, the “Acquisition Agreement
Representations”) and (b) the Specified Representations (as defined below) and
(ii) the terms of the Loan Documents shall be in a form such that they do not
impair the availability and effectiveness of the ABL Facility on the Closing
Date if the conditions set forth or referred to in the first paragraph of this
Section 2 are satisfied and/or waived by the Commitment Parties (it being
understood that, to the extent any security interest in the Collateral (as
defined in the ABL Form Credit Agreement) (other than any collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or by the possession of stock certificates (or equivalent certificated
equity interests) of the subsidiaries of the Company (including the Target) as
and to the extent required pursuant to the ABL Form Credit Agreement), is not or
cannot be provided and/or perfected on the Closing Date (1) without undue burden
or expense or (2) after your use of commercially reasonable efforts to do so,
then the provision and/or perfection of such security interest(s) or deliverable
shall not constitute a condition precedent to the availability and effectiveness
of the ABL Facility on the Closing Date but shall be required to be delivered no
later than (x) 120 days after the Closing Date in the case of security interests
in real properties and (y) 90 days after the Closing Date in the case of
security interests in any other Collateral (in each case, as such date may be
extended by the ABL Facility Administrative Agent acting reasonably) pursuant to
arrangements to be mutually agreed by the Company and the ABL Facility
Administrative Agent).  For purposes hereof, “Specified Representations” means
the representations of the Borrowers and the Subsidiary Guarantors (each, as
defined in the ABL Draft Credit Agreement) in the Loan Documents relating to
qualification, incorporation or organization of the Company and the Subsidiary
Guarantors; power and authority to enter into the Loan Documents; due
authorization and execution of the Loan Documents; no conflict of the Loan
Documents with the organizational documents of any Borrower or any Subsidiary
Guarantor or the Company’s existing 2.75% senior notes due 2018 (the “2018
Notes”) or 4.375% senior notes due 2023 (the “2023 Notes”) or the Term Loan
Agreement; delivery and enforceability of the Loan Documents; solvency as of the
Closing Date (after giving effect to the Transactions) of the Company and its
restricted subsidiaries on a consolidated basis (solvency to be defined in a
manner consistent with the manner in which solvency is determined in the
solvency certificate to be delivered pursuant to paragraph 5 of Exhibit B); not
being subject to regulation under the Investment Company Act of 1940; not using
proceeds of the loans under the ABL Facility to purchase margin stock or in
violation of the FCPA; not using the proceeds of the loans under the ABL
Facility in violation of OFAC and the Patriot Act (and similar laws in relevant
jurisdictions); and the creation, validity and perfection of the security
interest to be granted in the intended collateral to be perfected (except as
provided above).  This paragraph, and the provisions herein, shall be referred
to as the “Limited Conditionality Provisions”.

 

3.                                      Syndication

 

The Arrangers intend and reserve the right, on and after the Original Signing
Date, to syndicate the ABL Facility to the Lenders (as such term is defined in
the ABL Form Credit Agreement) (collectively with the Initial Lenders, the
“Lenders”).  Notwithstanding the foregoing, the Arrangers will not syndicate to
(i) those lenders separately identified in writing by you to us prior to the
Original Signing Date or (ii) to your competitors (which shall not include bona
fide debt funds), separately identified in writing by you to us

 

5

--------------------------------------------------------------------------------


 

prior to the Original Signing Date or to the ABL Facility Administrative Agent
from time to time after the Closing Date (such Lenders, “Disqualified Lenders”).

 

Notwithstanding the Arrangers’ right to syndicate the ABL Facility and receive
commitments with respect thereto (unless otherwise agreed in writing by you),
(i) no Initial Lender shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund the ABL Facility on the
Closing Date (as defined in Exhibit A)) in connection with any syndication,
assignment or participation of the ABL Facility, including its commitment in
respect thereof, until after the initial funding of the ABL Facility on the
Closing Date has occurred, (ii) no assignment or novation by any Initial Lender
shall become effective with respect to all or any portion of any Initial
Lender’s commitment in respect of the ABL Facility until after the initial
funding of the ABL Facility on the Closing Date has occurred and (iii) unless
you otherwise agree in writing, each Commitment Party shall retain exclusive
control over all rights and obligations with respect to its commitments in
respect of the ABL Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the Closing Date has
occurred.

 

The Arrangers will lead the syndication, including determining, in consultation
with you, the timing of all offers to potential Lenders, any title of agent or
similar designations or roles awarded to any Lender and the acceptance of
commitments, the amounts offered and the compensation provided to each Lender
from the amounts to be paid to the Arrangers pursuant to the terms of this
Commitment Letter and the Fee Letter, in each case subject to your consent
rights with respect to Disqualified Lenders specified above.  The Arrangers will
determine the final commitment allocations and will notify the Company of such
determinations.  The Company agrees to use commercially reasonable efforts to
ensure that the Arrangers’ syndication efforts benefit from the existing lending
and investment banking relationships of the Company, the Target and their
respective subsidiaries.

 

Without limiting your obligations to assist with the syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the ABL Facility and in no event shall the successful completion of
syndication of the ABL Facility constitute a condition to the availability of
the ABL Facility on the Closing Date.  The Company and its subsidiaries shall
use their commercially reasonable efforts, and the Company shall use its
commercially reasonable efforts to cause the Target and its subsidiaries to use
their commercially reasonable efforts, to deliver to the Lead Arrangers an
updated appraisal and an updated field exam from a third party appraiser
reasonably acceptable to the Lead Arrangers within 60 days of a Favorable
Determination (as hereinafter defined), in each case, with respect to the Loan
Parties and the Borrowing Base and the Company agrees to ensure that (and with
respect to the Target, using commercially reasonable efforts to ensure that) the
ABL Facility Administrative Agent shall have sufficient access to the Company
and its subsidiaries and the Target and its subsidiaries, such that the updated
field exam and updated inventory appraisal can be completed.  (i) The Lead
Arrangers agree to use their commercially reasonable efforts to ensure, after a
Favorable Determination, the timely completion of an updated third party field
exam and updated inventory appraisal and (ii) we agree that the only financial
statements that shall be required to be provided to the Commitment Parties in
connection with the syndication of the ABL Facility shall be those required to
be delivered pursuant to paragraphs 2 and 3 of Exhibit B.  Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, your obligations to assist in syndication efforts
as provided herein (including the compliance with any of the provisions set
forth in this paragraph), shall not constitute a condition to the commitments
hereunder or the funding of the ABL Facility on the Closing Date.

 

Subject to your consent, not to be unreasonably withheld or delayed, and
compliance with applicable laws, each Arranger has the right, after the Closing
Date, to place advertisements in financial and other

 

6

--------------------------------------------------------------------------------


 

newspapers and journals at its own expense describing its services to you.  You
will be solely responsible for the contents of all marketing information,
documentation or other materials delivered to us by you or your affiliates in
connection therewith and you acknowledge that we will be using and relying upon
such information without independent verification thereof.

 

You understand that certain prospective Lenders (such Lenders, “Public Lenders”)
may have personnel that do not wish to receive MNPI (as defined below).  At the
Arrangers’ request, you agree to assist in the preparation of an additional
version of the marketing materials that does not contain material non-public
information (as reasonably determined by you) concerning you, the Target or your
or its respective subsidiaries or your or its respective affiliates or any of
your or its respective securities for purposes of foreign, United States federal
and state securities laws (collectively, “MNPI”).  You will clearly designate as
“PUBLIC” any information that does not contain MNPI (the “Public Information
Materials”) provided to the Commitment Parties by you or by your representatives
on your behalf which is suitable to make available to Public Lenders.  Before
distribution of any marketing materials in connection with the syndication of
the ABL Facility (i) to prospective Lenders that are not Public Lenders, you
will provide us with a customary letter authorizing the dissemination of such
materials and (ii) to prospective Public Lenders, you will provide us with a
customary letter authorizing the dissemination of Public Information Materials
to Public Lenders and confirming the absence of MNPI therein.  You acknowledge
and agree that the following documents may be distributed to Public Lenders
(unless you or your counsel promptly notify us (including by email) otherwise
and provided that you and your counsel have been given a reasonable opportunity
to review such documents and comply with applicable securities law disclosure
obligations): (a) drafts and final versions of the Loan Documents, the Term Loan
Credit Agreement and the Escrow Agreement; (b) administrative materials prepared
by the Arrangers for prospective Lenders (including without limitation a lender
meeting invitation, allocations and funding and closing memoranda); and (c) term
sheets and notification of changes in the terms and conditions of the ABL
Facility.  You agree that unless specifically labeled “PUBLIC,” no information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the ABL Facility, whether through an Internet site
(including without limitation an IntraLinks or SyndTrak workspace),
electronically, in presentations, at meetings or otherwise will be distributed
to Public Lenders.

 

4.                                      Information

 

You represent and warrant to us (including, for the sake of clarity, each
Arranger) that (and with respect to information and projections relating to the
Target and its subsidiaries, to the best of your knowledge that) (i) all written
information (other than projections, forward-looking information and information
of a general economic or industry specific nature) that has been or will be made
available to any Arranger, any Commitment Party, the Lenders or any of their
respective affiliates by you or the Target or any of your or its respective
representatives on your or its behalf in connection with the Transactions, when
taken as a whole, was and will be, when furnished, complete and correct in all
material respects and did not and will not when furnished and when taken as a
whole contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made (giving effect to all supplements and updates provided thereto) and
(ii) the projections and other forward-looking information that have been or
will be made available to any Arranger, any Commitment Party, the Lenders or any
of their respective affiliates by you or the Target or any of your or its
respective representatives on your or its behalf in connection with the
Transactions have been and will be prepared in good faith and that the
information in such projections with respect to you will be based upon
accounting principles consistent with the historical audited financial
statements of the Company most recently provided to the Commitment Parties as of
the date hereof and upon assumptions that are believed by the preparer thereof
to be reasonable at the time made and at the time such projections are made
available to any Arranger, any Commitment Party, the Lenders or any of their
respective affiliates; it being understood that such projections and

 

7

--------------------------------------------------------------------------------


 

forward-looking statements are as to future events and are not to be viewed as
facts, such projections and forward-looking statements are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such information may differ significantly from
the projected results, and that no assurance can be given that the projected
results will be realized.  You agree that if at any time prior to the Closing
Date you become aware that any of the representations in the preceding sentence
would be incorrect (to the best of your knowledge with respect to information
and projections relating to the Target and its subsidiaries) in any material
respect if the information and projections were being furnished, and such
representations were being made, at such time, then you will (and, with respect
to information and projections relating to the Target and its subsidiaries, you
will use commercially reasonable efforts to cause the Target and its
subsidiaries to) promptly supplement, or cause to be supplemented, the
information and projections so that (with respect to information and projections
relating to the Target and its subsidiaries, to the best of your knowledge) such
representations will be correct in all material respects under those
circumstances.  You understand that in providing our services pursuant to this
Commitment Letter we may use and rely on the information and projections without
independent verification thereof.

 

5.                                      Indemnification; Expense Reimbursement

 

To induce us (including, for the sake of clarity, each Arranger) to enter into
this Commitment Letter and the Fee Letter and to proceed with the documentation
of the ABL Facility, you hereby agree (a) to indemnify and hold harmless the ABL
Facility Administrative Agent, the ABL Facility Collateral Agent, the Commitment
Parties, the Arrangers, each Commitment Party in any other capacity to which it
may be appointed by you in connection with the Transactions, each Lender and
their respective affiliates and each partner, trustee, director, officer,
employee, advisor, representative, agent, attorney and controlling person
thereof (each of the above, an “Indemnified Person”) from and against any and
all actions, suits, proceedings (including any investigations or inquiries),
claims, losses, damages, liabilities or expenses, joint or several, of any kind
or nature whatsoever that may be brought by the Company, the Target, the
Subsidiary Guarantors, any of their respective affiliates or any other person or
entity and which may be incurred by or asserted against or involve any
Indemnified Person as a result of or arising out of or in any way relating to or
resulting from this Commitment Letter, the Fee Letter, the Facilities, the
Transactions or any related transaction contemplated hereby or thereby or any
use or intended use of the proceeds of the Facilities and you agree, upon
demand, to pay and reimburse each Indemnified Person, whether or not the action,
suit, proceeding or claim out of which any such expenses arise is brought by the
Company, the Target, any other Borrower or Subsidiary Guarantor, any of their
respective affiliates or any other person or entity and whether or not any
Indemnified Person is a party to such action, suit, proceeding or claim for any
reasonable, documented out-of-pocket legal (limited to the fees, charges and
disbursements of a single counsel for all Indemnified Persons selected by the
Commitment Parties and of such special and local counsel as the Commitment
Parties may deem appropriate in their good faith discretion, except that if any
Indemnified Person reasonably concludes that its interests conflict with those
of another Indemnified Person and notifies you of such conflict, you shall also
be responsible for the reasonable, documented fees, charges and disbursements of
(i) one separate counsel for such conflicted Indemnified Persons and (ii) such
special and local counsel as such conflicted Indemnified Persons may deem
appropriate in their good faith discretion) and other reasonable, documented
out-of-pocket expenses incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim; provided that you will not have to indemnify an
Indemnified Person against (A) any claim, loss, damage, liability or expense
(i) to the extent such claim, loss, damage, liability or expense is found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person or any of its controlled affiliates, partners, trustees, directors,
officers, employees, advisors, representatives, agents, attorneys or controlling
persons or (y) a material breach by any Commitment Party of its obligations
under this Commitment Letter or (ii) arising out of

 

8

--------------------------------------------------------------------------------


 

any claim, actions, suits, inquiries, litigation, investigation or proceeding
that does not involve an act or omission of you or any of your affiliates and
that is brought by an Indemnified Person against any other Indemnified Person
(other than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Administrative Agent, Commitment Party, Arranger or other
agent in its capacity or in fulfilling its role as such) or (B) any settlement
entered into by such Indemnified Person without your written consent (such
consent not to be unreasonably withheld, conditioned or delayed) and (b) on the
earlier of the Closing Date and any other Termination Date, to reimburse each
Commitment Party from time to time, upon presentation of a summary statement,
for all reasonable and documented out-of-pocket expenses (including but not
limited to expenses of each Commitment Party’s due diligence investigation,
consultants’ fees, syndication expenses, travel expenses and reasonable fees,
disbursements and other charges of Latham & Watkins LLP, Morgan Lewis & Bockius
LLP, of a single firm of local counsel to the Arrangers in each relevant
material jurisdiction and, solely in the case of an actual or perceived conflict
of interest, one additional counsel in each applicable material jurisdiction),
in each case incurred in connection with the ABL Facility and the preparation,
negotiation and enforcement of this Commitment Letter, the Fee Letter and the
Loan Documents.  You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto. 
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Person will be responsible or liable to you or any other person or entity for
damages arising from the use by others of any information or other materials
obtained through internet, electronic, telecommunications or other information
transmission systems unless such use resulted from the gross negligence or
willful misconduct on the part of such person (to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment).

 

The indemnity and reimbursement obligations of the Company under this Section 5
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and the Indemnified Persons and
shall be superseded in each case by the applicable provisions to the extent
covered in the Loan Documents upon effectiveness thereof and thereafter shall
have no further force and effect.

 

Neither you nor we nor any other Indemnified Person will be responsible or
liable to us or you or any other person or entity for any indirect, special,
punitive or consequential damages which may be alleged as a result of or arising
out of, or in any way related to, the Acquisition, this Commitment Letter, the
Fee Letter, the Facilities or the Transactions or any use or intended use of the
proceeds of the Facilities; provided that the indemnity and reimbursement
obligations under this Section 5 shall not be limited by this sentence.

 

6.                                      Assignments/Amendments

 

This Commitment Letter may not be assigned by you without the prior written
consent of each of the Commitment Parties (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person (including equity holders, employees or
creditors of the Company) other than the parties hereto (and any Indemnified
Person).  This Commitment Letter may not be assigned by any Commitment Party
without the consent of the Company (and any purported assignment without such
consent will be null and void); provided that the Initial Lenders may assign
their commitments in accordance with Section 3 above.  This Commitment Letter
may not be amended or any term or provision hereof waived or modified except by
an instrument in writing signed by each of the parties hereto.

 

9

--------------------------------------------------------------------------------


 

7.                                      USA PATRIOT Act Notification

 

The Arrangers hereby notify the Company, the Borrowers and the Subsidiary
Guarantors that, pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it
and each Lender may be required to obtain, verify and record information that
identifies the Borrowers and the Subsidiary Guarantors, which information
includes the name and address of the Borrowers and the Subsidiary Guarantors and
other information that will allow the Arrangers and each Lender to identify the
Borrowers and the Subsidiary Guarantors in accordance with the Patriot Act. 
This notice is given in accordance with the requirements of the Patriot Act and
is effective for each Arranger and each Lender, and you agree that the Arrangers
shall be permitted to share such information with the Lenders.

 

8.                                      Sharing Information; Affiliate
Activities; Absence of Fiduciary Relationship

 

Please note that this Commitment Letter, the Fee Letter and any communications
provided by the Commitment Parties or any of their affiliates in connection with
the Transactions (collectively with the Commitment Letter and the Fee Letter,
the “Transaction Information”) may not be disclosed to any person or entity
other than the Board of Directors and senior management of the Company or
circulated or referred to publicly without our prior written consent except,
after providing prior written notice to the Commitment Parties (but only as and
to the extent the provision of such notice is reasonably practicable), pursuant
to applicable law or compulsory legal process, including without limitation a
subpoena or order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee; provided that (x) we hereby
consent to your disclosure of (i) the Transaction Information to your officers,
directors, employees, agents, attorneys, accountants, advisors and controlling
persons who are directly involved in the consideration of the Facilities to the
extent you notify such persons of their obligation to keep such Transaction
Information confidential and such persons are subject to confidentiality
obligations, (ii) this Commitment Letter, the ABL Form Credit Agreement or the
information contained herein or therein (but not the Fee Letter or the
information contained therein other than a version of the Fee Letter redacted in
a customary manner reasonably satisfactory to the Lead Arrangers) to the Target
and its officers, directors, employees, agents, attorneys, accountants, advisors
and controlling persons who are directly involved in the consideration of the
Facilities to the extent you notify such persons of their obligation to keep
this Commitment Letter, the ABL Form Credit Agreement and the information
contained herein and therein confidential and such persons are subject to
confidentiality obligations, (iii) the ABL Form Credit Agreement to any ratings
agencies on a confidential basis in connection with the Transactions, (iv) this
Commitment Letter, the ABL Form Credit Agreement or the information contained
herein or therein (but not the Fee Letter or the information contained therein)
in any syndication or other marketing materials, prospectus or other offering
memorandum, in each case relating to the Facilities, (v) the ABL Form Credit
Agreement (but not this Commitment Letter or the Fee Letter) to potential debt
providers in coordination with us to obtain commitments to the ABL Facility from
such potential debt providers, (vi) this Commitment Letter, the ABL Form Credit
Agreement or the information contained herein or therein (but not the Fee Letter
or the information contained therein) to the extent customary or required in any
public or regulatory filing relating to the Transactions and (vii) you may
disclose the aggregate amounts contained in the Fee Letter as part of the
projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Facilities or
to the extent customary or required in any public or regulatory filing relating
to the Transactions; provided, further, that the foregoing restrictions shall
cease to apply (except in respect of the Fee Letter and the contents thereof)
after the earlier of the Closing Date and the date that is two years after the
Original Signing Date.

 

10

--------------------------------------------------------------------------------


 

We shall use all nonpublic information received by us and our affiliates from or
on behalf of you in connection with this Commitment Letter and the transactions
contemplated hereby solely for the purposes of negotiating, evaluating and
consulting on the transactions contemplated hereby and providing the services
that are the subject of this Commitment Letter and shall treat confidentially,
together with the terms and substance of this Commitment Letter and the Fee
Letter, all such information; provided, however, that nothing herein shall
prevent us from disclosing any such information (a) to rating agencies on a
confidential basis in connection with our mandate hereunder, (b) to any Lenders
or participants or prospective Lenders or participants who have agreed to be
bound by confidentiality and use restrictions in accordance with the proviso to
this sentence, (c) in any legal, judicial or administrative proceeding or other
compulsory process or otherwise as required by applicable law or regulations (in
which case we shall promptly notify you, in advance, to the extent reasonably
practicable and permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over us or our affiliates (in which
case we shall, except with respect to any audit or examination conducted by bank
accountants or any regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent reasonably practical
and permitted by law), (e) to our officers, directors, employees, legal counsel,
independent auditors, professionals and other experts or agents (collectively,
“Representatives”) who are informed of the confidential nature of such
information and who are subject to customary confidentiality obligations of
professional practice or who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph) (with each such Commitment
Party, to the extent within its control, responsible for such Representatives’
compliance with this paragraph), (f) to any of our affiliates and their
Representatives (provided that any such affiliate or Representative is advised
of its obligation to retain such information as confidential, and we shall be
responsible for such affiliates’ compliance with this paragraph) to be utilized
solely in connection with rendering services to you in connection with the
Transactions, (g) to the extent any such information becomes publicly available
other than by reason of disclosure by us, our affiliates or any of our
respective Representatives in breach of this Commitment Letter, (h) to the
extent that such information is received by us from a third party that is not,
to our knowledge, subject to confidentiality obligations owing to you or any of
your affiliates or related parties, (i) to the extent that such information is
independently developed by us, (j) for purposes of establishing a “due
diligence” defense (in which case we shall promptly notify you, in advance, to
the extent permitted by law), (k) to any hedge provider or prospective hedge
provider (collectively, “Specified Counterparties”) subject to the provisions of
the proviso to this paragraph or (l) for purposes of enforcing the rights of the
Commitment Parties under this Commitment Letter; provided that the disclosure of
any such information to any Lenders or prospective Lenders or participants or
prospective participants or Specified Counterparties referred to above shall be
made subject to the acknowledgment and acceptance by such Lender or prospective
Lender or participant or prospective participant or Specified Counterparty that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to you and us, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials) in accordance with our
standard syndication processes or customary market standards for dissemination
of such type of information.  The provisions of this paragraph shall
automatically be superseded by the confidentiality provisions to the extent
covered in the Loan Documents upon the Closing Date and shall in any event
automatically terminate two years following the Original Signing Date.

 

You acknowledge that the Commitment Parties and their respective affiliates may
from time to time effect transactions, for their own account or the account of
customers, and may hold positions in loans or options on loans of the Company,
the Target and other companies that may be the subject of the Transactions.  In
addition, each of the Commitment Parties and their respective affiliates are
full service securities firms and as such may from time to time effect
transactions, for their own account or the account of customers, and may hold
long or short positions in securities or options on securities of the Company,
the Target and other companies that may be the subject of the Transactions.  You
acknowledge

 

11

--------------------------------------------------------------------------------


 

that each Commitment Party and their affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise, and that each Commitment Party
and its affiliates may have economic interests that are different from or
conflict with those of the Company regarding the Transactions.  You acknowledge
that no Commitment Party has any obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship
and you waive, to the fullest extent permitted by law, any claims you may have
against any Commitment Party for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that no Commitment Party will have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on your behalf, including your
equity holders, employees or creditors.  You acknowledge that the Transactions
(including the exercise of rights and remedies hereunder and under the Fee
Letter) are arms’-length commercial transactions and that we are acting as
principal and in our own best interests.  The Company is relying on its own
experts and advisors to determine whether the Transactions are in the Company’s
best interests.  You agree that we will act under this Commitment Letter and the
Fee Letter as an independent contractor and that nothing in this Commitment
Letter, the Fee Letter, the nature of our services or in any prior relationship
will be deemed to create an advisory, fiduciary or agency relationship between
us, on the one hand, and the Company, its equity holders or its affiliates, on
the other hand, in connection with the financing contemplated hereby.  In
addition, we may employ the services of our respective affiliates and branches
in providing any of the services hereunder and may exchange with such affiliates
information concerning the Company, the Target and other companies that may be
the subject of the Transactions and such affiliates or branches will be entitled
to the benefits afforded to, and subject to the limitations and restrictions
binding upon, us hereunder.

 

In addition, please note that Barclays Capital Inc. has been retained by you as
financial advisor (in such capacity, the “Financial Advisor”) to you in
connection with the Acquisition.  You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of the Financial Advisor, and on the other hand, our and
our affiliates’ relationships with you as described and referred to herein.

 

Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this
Section 8).  Furthermore, you acknowledge that neither we nor any of our
affiliates have an obligation to use in connection with the Transactions, or to
furnish to you, confidential information obtained or that may be obtained by us
from any other person.

 

Additionally, you acknowledge and agree that no Commitment Party nor their
respective affiliates are advising you as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction; provided that the parties
acknowledge that the Financial Advisor is advising you with respect to the
Acquisition pursuant to a separate Engagement Letter between the Financial
Advisor and you.  You shall consult with your own advisors concerning such
matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated hereby, and no Commitment Party
nor their respective affiliates shall have any responsibility or liability to
you with respect thereto.  Any review by the Commitment Parties or their
affiliates of the Company, the Target, the Transactions, the other transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Commitment Parties and shall not be on
behalf of you or any of your affiliates.

 

12

--------------------------------------------------------------------------------


 

9.                                      Waiver of Jury Trial; Governing Law;
Submission to Jurisdiction; Surviving Provisions

 

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER OR THE FEE LETTER IS HEREBY IRREVOCABLY WAIVED BY THE PARTIES
HERETO.  THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF DELAWARE
SHALL GOVERN IN DETERMINING (A) THE INTERPRETATION OF A MATERIAL ADVERSE EFFECT
AND WHETHER A MATERIAL ADVERSE EFFECT HAS OCCURRED AND (B) THE ACCURACY OF ANY
ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF YOU OR YOUR SUBSIDIARIES (OTHER THAN THE TARGET AND ITS SUBSIDIARIES)
HAVE THE RIGHT (WITHOUT REGARD TO ANY NOTICE REQUIREMENT) TO TERMINATE YOUR OR
THEIR RESPECTIVE OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE ACQUISITION) UNDER
THE ACQUISITION AGREEMENT (IN EACH CASE, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF DELAWARE).

 

Each of the parties hereto hereby irrevocably and unconditionally (i) submits,
for itself and its property, to the exclusive jurisdiction of (a) the Supreme
Court of the State of New York, New York County, located in the Borough of
Manhattan and (b) the United States District Court for the Southern District of
New York and any appellate court from any such court, in any action, suit,
proceeding or claim arising out of or relating to this Commitment Letter, the
Fee Letter or the performance of services hereunder or under the Fee Letter, or
for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Commitment Letter, the Fee Letter or the performance of services hereunder
or under the Fee Letter in any such New York State or Federal court and
(iii) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such action, suit, proceeding or
claim in any such court.  Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York or in the Supreme Court of the State of New
York, New York County located in the Borough of Manhattan.

 

This Commitment Letter and any written or oral communications provided by the
Commitment Parties or any of their affiliates in connection with the
Transactions are issued for your benefit only and no other person or entity
(other than the Indemnified Persons) may rely hereon or thereon.

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Loan
Documents by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitments provided hereunder
are subject only to conditions precedent as expressly provided or referred to in
Section 2 of this Commitment Letter, and (ii) the Fee Letter is a legally valid
and binding agreement of the parties thereto with respect to the subject matter
set forth therein.

 

13

--------------------------------------------------------------------------------


 

Except to the extent otherwise specified in this Commitment Letter, the
provisions of Sections 3, 4, 5, 6 and 8 and this Section 9 of this Commitment
Letter will survive any termination or completion of the arrangements
contemplated by this Commitment Letter or the Fee Letter, or the Transactions,
including without limitation whether or not the Loan Documents are executed and
delivered and whether or not the ABL Facility is made available or any loans
under the ABL Facility are incurred.  You may terminate this Commitment Letter
and the Initial Lenders’ commitments with respect to the ABL Facility hereunder
at any time subject to the provisions of the preceding sentence and the Fee
Letter.  The provisions of Sections 3, 4, 5, 6, 8 and 9 of the First Restated
Commitment Letter shall survive this restatement to the extent such provisions
relate to the Term Facility or to the “Arrangers” (as such term is defined in
the First Restated Commitment Letter) for the ABL Facility.

 

10.                               Termination; Acceptance

 

Our commitments (along with, for the sake of clarity, the commitments of each of
the Initial Lenders) hereunder and our agreements (along with, for the sake of
clarity, the agreements of each of the Arrangers) to provide the services
described herein will automatically (and without further action) terminate upon
the first to occur of (such first date, the “Termination Date”) (i) the
consummation of the Acquisition (together with the release of the Term Loan
proceeds to the Company from the Escrow Account and any funding of the ABL
Facility to the extent required hereunder), (ii) your written notice to us of
your abandonment or termination of the definitive documentation for the
Acquisition, including the Acquisition Agreement, (iii) your written notice to
us of your election to terminate the commitments for the ABL Facility, our
agreements to provide the services described herein, and your obligations
described herein and (iv) 5:00 p.m. New York City time on May 10, 2016 (or, if
prior to 5:00 p.m. New York City time on May 10, 2016, the Federal Trade
Commission agrees to a settlement pursuant to which the Acquisition is permitted
to proceed in accordance with the Acquisition Agreement or a court of competent
jurisdiction determines pursuant to an order or judgment that the Acquisition is
permitted to proceed in accordance with the Acquisition Agreement, in each case,
as reasonably determined by MLPFS and Barclays, a “Favorable Determination”,
5:00 p.m. New York City time on September 10, 2016) unless the Closing Date has
occurred on or before such date on the terms and subject to the conditions set
forth herein.  Notwithstanding anything in this paragraph to the contrary, the
termination of any commitment pursuant to this paragraph does not prejudice our
or your rights and remedies in respect of any breach of this Commitment Letter.

 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.  This Commitment Letter and the Fee Letter set forth the entire
understanding of the parties with respect to the ABL Facility and supersede any
prior written or oral agreements among the parties hereto with respect to the
ABL Facility.  Those matters that are not covered in this Commitment Letter or
in the Fee Letter are subject to mutual agreement of the parties.  This
Commitment Letter is in addition to the agreements of the parties set forth in
the Fee Letter.  No person has been authorized by any Commitment Party to make
any oral or written statements that are inconsistent with this Commitment Letter
and the Fee Letter.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before the close of business on February 2, 2016, whereupon
this Commitment Letter and the Fee Letter will become binding agreements among
us.  If not signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.

 

14

--------------------------------------------------------------------------------


 

[The remainder of this page is intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

We look forward to working with you on this assignment.

 

 

 

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Andrew Cerussi

 

 

Name: Andrew Cerussi

 

 

Title: Director

 

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Daryl Kuriger

 

 

Name: Daryl Kuriger

 

 

Title: Managing Director

 

[Signature Page to Second Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Joseph Jordan

 

 

Name: Joseph Jordan

 

 

Title: Managing Director

 

[Signature Page to Second Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

 

STAPLES, INC.

 

 

By:

/s/ Christine T. Komola

 

 

Name:

Christine T. Komola

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

[Signature Page to Second Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges that the First Restated Commitment Letter is
amended, restated and superseded by the Second Amended and Restated Commitment
Letter.

 

 

Acknowledged by:

 

 

 

GUGGENHEIM SECURITIES HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Robert Lieberberg

 

 

Name: Robert Lieberberg

 

 

Title: Chief Administrative Officer

 

[Signature Page to Second Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Project Warrior
Transaction Description

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms as set forth in the Commitment Letter to which this Exhibit A is
attached.  In the case of any such capitalized term that is subject to multiple
and differing definitions, the appropriate meaning thereof in this Exhibit A
shall be determined by reference to the context in which it is used.

 

In connection with the Acquisition, it is intended that:

 

1.              The Company will obtain the ABL Facility and, on the Closing
Date, will borrow loans in an aggregate amount of approximately $1,800 million,
and obtain letters of credit, under the ABL Facility;

 

2.              The Company will assume all of the rights and obligations of the
borrower under the Term Loan Credit Agreement, and the proceeds of the Term
Loans will be released to the Company or the Escrow Borrower from the Escrow
Account in accordance with the Escrow Agreement;

 

3.              The Equity Issuance will be consummated;

 

4.              Immediately after giving effect to the Acquisition, (a) on the
Closing Date, all principal, accrued and unpaid interest, fees, premium, if any,
and other amounts (other than (i) contingent obligations not then due and
payable and that by their terms survive the termination of the Existing Credit
Facility (as defined below) and (ii) certain existing letters of credit
outstanding thereunder that on the Closing Date will be handled in accordance
with the ABL Form Credit Agreement) under that certain Amended and Restated
Credit Agreement dated as of May 25, 2011 (as amended, restated, amended and
restated, refinanced, replaced, modified or supplemented from time to time prior
to the Closing Date), among, inter alios, the Target, JPMorgan Chase Bank, N.A.
as administrative agent and US collateral agent, JPMorgan Chase Bank, N.A.,
London Branch, as European administrative agent and European collateral agent,
and the other parties thereto (the “Existing Credit Facility”) will be repaid in
full and the commitments to extend credit thereunder will be terminated and
security interests or guaranties provided in connection therewith will be
terminated or released pursuant to a customary payoff letter and (b) the
Target’s 9.75% Senior Secured Notes due 2019 (the “Existing Notes”), issued
under that certain Indenture, dated as of March 14, 2012 (the “Existing
Indenture”), between the Target and US Bank National Association, as trustee,
will either be (A) redeemed 30 days after the Closing Date (with an irrevocable
notice of redemption being delivered on or prior to the Closing Date),
(B) irrevocably defeased in accordance with the terms of the Existing Indenture,
(C) discharged on or prior to the Closing Date (with an irrevocable notice of
redemption being delivered on or prior to the Closing Date) or (D) will be
subject to a tender offer and consent solicitation that closes on or prior to
the Closing Date, which as a result of such tender offer and consent
solicitation and/or any covenant defeasance or discharge in accordance with the
terms of the Existing Indenture, any conflicts in the Existing Indenture are
eliminated (and if any stub debt remains outstanding after such tender offer and
consent solicitation, the Target shall redeem, discharge or defease such stub
debt in the manner described in

 

Exhibit A-1

--------------------------------------------------------------------------------


 

either clause (A) or (B) above (with an irrevocable notice of redemption being
delivered on or prior to the Closing Date) (the transactions described in
clauses (a) and (b) above, collectively, the “Refinancings”); and

 

5.              The proceeds of the Term Facility in an aggregate amount of
approximately $2,500 million (released to the Company or the Escrow Borrower
from the Escrow Account) and permitted borrowings under the ABL Facility,
together with approximately $500 million of existing cash on hand of the Company
and the Target, will be applied (i) as described above to fund the cash
consideration for the Acquisition, (ii) to pay the fees and expenses incurred in
connection with the Transactions (such fees and expenses, including any original
issue discount, the “Transaction Costs”) and (iii) to pay for the Refinancings.

 

The Acquisition and the other transactions described above (including the
payment of Transaction Costs) are collectively referred to herein as the
“Transactions”.  The date of the consummation of the Transactions is referred to
herein as the “Closing Date”.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Project Warrior
Summary of Conditions Precedent to the ABL Facility(1)

 

The availability of the ABL Facility is subject to the following conditions
precedent:

 

1.                                      Concurrent Transactions:  The
Acquisition shall have been consummated or will be consummated, substantially
concurrently with the initial funding under the ABL Facility and the release of
the Term Loan proceeds to the Company or the Escrow Borrower from the Escrow
Account, in accordance with the Acquisition Agreement without giving effect to
any amendments, modifications, supplements, consents or waivers by the Company
thereto, if such amendments, modifications, supplements, consents or waivers by
the Company of any term thereof are materially adverse to any interest of the
Commitment Parties or the Lenders (it being understood that (i) any amendment,
modification, supplement, consent or waiver by the Company to the definition of
“Material Adverse Effect” or the “Xerox” provisions in Sections 8.5(b), 8.6,
8.11, the last sentence of 8.12 and the last sentence of 8.14 of the Acquisition
Agreement shall be deemed to be materially adverse and (ii) any amendment,
modification, supplement, consent or waiver by the Company that results in a
decrease of up to 15% of the Cash Consideration (as defined in the Acquisition
Agreement) shall not be deemed to be materially adverse so long as the Term
Loans are prepaid on a dollar-for-dollar basis by the amount of any such
decrease) will be made or granted without the prior written consent of the
Commitment Parties.  Notwithstanding anything to the contrary herein, the Term
Loans shall be prepaid and the borrowings under the ABL Facility on the Closing
Date (without a permanent reduction in the ABL Facility commitments) shall be
reduced on a pro rata basis in an aggregate principal amount equal to the net
cash proceeds received by the Company and the Target on or prior to the Closing
Date from any and all sales of Divested Properties (as defined in the ABL
Form Credit Agreement) where the aggregate proceeds exceed $15 million, solely
to the extent required to cause the Senior Secured Net Leverage Ratio, after
giving effect to such sales of Divested Properties, to be less than or equal to
2.00 to 1.00 as of the Closing Date; provided that, in any event, the prepayment
of the Term Loans and the reduction of the ABL Facility borrowings shall be
reallocated to the extent Excess Availability (as defined in the ABL Form Credit
Agreement) is less than $1,000 million as of the Closing Date after giving
effect to such sale of Divested Properties and such prepayment and reduction.

 

2.                                      Historical Financial Statements.  The
Arrangers shall have received (i) audited consolidated financial statements of
the Company and its consolidated subsidiaries consisting of audited consolidated
balance sheets as of the last date of each of the three fiscal years of the
Company and its consolidated subsidiaries ended at least 90 days prior to the
Closing Date and audited consolidated income statements and statements of
stockholders’ equity and cash flows for each of the three fiscal years of the
Company ended at least 90 days prior to the Closing Date, (ii) audited
consolidated financial statements of the Target and its consolidated
subsidiaries consisting of audited consolidated balance sheets as of the last
date of each of the three fiscal years of the Target and its consolidated
subsidiaries ended at least 90 days prior to the Closing Date and audited
consolidated income statements and statements of stockholders’ equity and cash
flows for each of the fiscal years of the Target and its consolidated
subsidiaries for each of the three fiscal

 

--------------------------------------------------------------------------------

(1)              Capitalized terms used in this Exhibit B shall have the
meanings set forth in the Commitment Letter to which this Exhibit B is attached
(the “Commitment Letter”) or Exhibit A attached to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit B shall be
determined by reference to the context in which it is used.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

years of the Target ended at least 90 days prior to the Closing Date,
(iii) unaudited interim consolidated financial statements of the Company and its
consolidated subsidiaries consisting of unaudited interim consolidated balance
sheets and unaudited interim consolidated income statements and statements of
cash flows of the Company and its consolidated subsidiaries as of the last day
of, and for the most recently completed fiscal quarter (other than the fourth
fiscal quarter) of, the Company and its consolidated subsidiaries ended after
the last fiscal year for which financial statements have been provided pursuant
to clause (i) above and ended at least 45 days before the Closing Date (other
than the fourth fiscal quarter) and (iv) unaudited interim consolidated
financial statements of the Target and its consolidated subsidiaries consisting
of unaudited interim consolidated balance sheets and unaudited interim
consolidated income statements and statements of cash flows of the Target and
its consolidated subsidiaries as of the last day of, and for the most recently
completed fiscal quarter (other than the fourth fiscal quarter) of, the Target
and its consolidated subsidiaries ended after the last fiscal year for which
financial statements have been provided pursuant to clause (i) above and ended
at least 45 days before the Closing Date (other than the fourth fiscal quarter).

 

3.                                      Pro Forma Financial Statements.  The
Arrangers shall have received a pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Company as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which the latest financial information pursuant
to paragraph 2(i) and (iii) above has been delivered, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such income statements) which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)).

 

4.                                      Payment of Fees and Expenses.  The
Company shall have paid, or will substantially simultaneously with the initial
borrowing under the ABL Facility and the release of the Term Loan proceeds to
the Company or the Escrow Borrower from the Escrow Account pay, all fees and
reasonable expenses (including, without limitation, legal fees and expenses) of
the Arrangers, the ABL Facility Administrative Agent, the ABL Facility
Collateral Agent and the Lenders as and to the extent required pursuant to the
terms of this Commitment Letter or the Fee Letter.

 

5.                                      Definitive Documents; Customary Closing
Conditions.  Subject in all respects to the Limited Conditionality Provisions,
(a) the Loan Documents (including, for the avoidance of doubt, the credit
agreement, guarantees, security agreements, intercreditor agreements and other
related definitive documents), which shall be in accordance with the terms set
forth in the Commitment Letter and the ABL Form Credit Agreement, and which
credit agreement shall be substantially in the form of the ABL Draft Credit
Agreement, shall have been executed and delivered by the Borrowers and each
Subsidiary Guarantor (provided that the Target and its subsidiaries to the
extent required to become Borrowers and Subsidiary Guarantors shall only be
required to execute and deliver such documentation after the effectiveness of,
but substantially concurrently with, the Acquisition) and, in the case of the
intercreditor agreement, which shall be substantially in the form of the L&W
Draft 1/19/2016, with changes thereto that are reasonably satisfactory to the
Arrangers, shall also have been executed and delivered by the Term Loan
Collateral Agent, and (b) the Company shall have delivered the following other
customary closing deliverables with respect to the Borrowers and the Subsidiary
Guarantors with respect to the ABL Facility: (i) customary officer’s closing and
secretary certificates, legal opinions (in each relevant jurisdiction),
corporate authority or organizational documents, good standing certificates in
jurisdictions of formation/organization, and officer’s certificates evidencing
authority and (ii) a

 

Exhibit B-2

--------------------------------------------------------------------------------


 

solvency certificate, dated as of the Closing Date and after giving effect to
the Transactions, substantially in the form of Annex I attached to this
Exhibit B, of the chief financial officer of the Company.

 

6.                                      Refinancings.  The Refinancings shall
have been consummated prior to, or substantially simultaneously with the initial
borrowing under the ABL Facility and the release of the Term Loan proceeds to
the Company or the Escrow Borrower from the Escrow Account, shall be
consummated, and, substantially concurrently therewith, the Company will assume
all of the rights and obligations of the Escrow Borrower under the Term Loan
Credit Agreement and the proceeds of the Term Loans will be released to the
Company or the Escrow Borrower from the Escrow Account in accordance with the
Escrow Agreement.

 

7.                                      Liens.  Subject in all respects to the
Limited Conditionality Provisions and the terms of the ABL Form Credit
Agreement, all documents and instruments required to create and perfect the ABL
Facility Collateral Agent’s security interest in the Collateral (as defined in
the ABL Form Credit Agreement) shall have been executed and delivered and, if
applicable, be in proper form for filing.

 

8.                                      Patriot Act.  Each Commitment Party
shall have received, at least three business days prior to the Closing Date, all
documentation and other information about the Borrower and the Subsidiary
Guarantors that the Commitment Parties have reasonably determined is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, and that was
reasonably requested from the Company in writing at least 10 business days prior
to the Closing Date.

 

9.                                      Marketing Period.  [Reserved].

 

10.                               Representations and Warranties.  (a) To the
extent that the Company or its subsidiaries have the right (taking into account
any applicable cure periods) to terminate its or their obligations under the
Acquisition Agreement or decline to consummate the transactions thereunder as a
result of a breach of such representations in the Acquisition Agreement, the
Acquisition Agreement Representations shall be true and correct on the Closing
Date, except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date and (b) the Specified
Representations shall be true and correct in all material respects (provided
that Specified Representations already qualified by materiality or material
adverse effect shall be true and correct in all respects) on the Closing Date,
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct in all material respects on and as of such earlier
date.

 

11.                               Field Exams, Appraisals; Receipt of Borrowing
Base Certificate; Projections; Minimum Excess Availability; Notice of
Borrowing.  (i) the Arrangers shall have received (x) a Borrowing Base
certificate (similar in format to the certificate under the Existing Credit
Facility) prepared as of the last day of the most recent month ending at least
20 calendar days prior to the Closing Date and (y) projections prepared in good
faith by the Company and based upon reasonable assumptions showing Availability
and Excess Availability during the 12-month period following the Closing Date
and (ii) after giving effect to the Transactions on the Closing Date (including
the loans and other extensions of credit made under the ABL Facility on the
Closing Date) and including the assets of the Target and its subsidiaries in the
Borrowing Base, pro forma Excess Availability shall be not less than
$750,000,000.  The ABL Facility Collateral Agent shall have received a prior
written notice of borrowing and/or letter of credit request as applicable.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

Annex I to Exhibit B

 

Form of Solvency Certificate

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of [Borrower], a corporation
organized under the laws of the State of Delaware (the “Borrower”), in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon (i) facts
and circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date hereof)
and (ii) such materials and information as I have deemed relevant to the
determination of the matters set forth in this certificate, that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section [   ] of the ABL Credit
Agreement, dated as of    , among [    ] (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its restricted subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The aggregate amount of net consideration that could be expected to be realized
from an interested purchaser by a seller, in an arm’s length transaction under
present conditions in a current market for the sale of assets of a comparable
business enterprise, where both parties are aware of all relevant facts and
neither party is under any compulsion to act, where such seller is interested in
disposing of an entire operation as a going concern, presuming the business will
be continued, in its present form and character, and with reasonable promptness,
not to exceed one year.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its restricted
subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Credit Agreement, the making of the loans under the Credit Agreement and the use
of proceeds of such loans on the date hereof), determined in accordance with
GAAP consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its restricted subsidiaries
taken as a whole after giving effect to the Transactions (including the
execution and delivery of the Credit Agreement, the making of the loans under
the Credit

 

--------------------------------------------------------------------------------


 

Agreement and the use of proceeds of such loans on the date hereof) (including
all fees and expenses related thereto but exclusive of such contingent
liabilities to the extent reflected in Stated Liabilities), as identified and
explained in terms of their nature and estimated magnitude by responsible
officers of the Borrower.

 

(e)                                  “Can pay their Stated Liabilities and
Identified Contingent Liabilities as they mature”

 

Borrower and its restricted subsidiaries taken as a whole after giving effect to
the Transactions (including the execution and delivery of the Credit Agreement,
the making of the loans under the Credit Agreement and the use of proceeds of
such loans on the date hereof) have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

Borrower and its restricted subsidiaries taken as a whole after giving effect to
the Transactions (including the execution and delivery of the Credit Agreement,
the making of the loans under the Credit Agreement and the use of proceeds of
such loans on the date hereof) have sufficient capital to ensure that it is a
going concern.

 

3.                                      For purposes of this certificate, I, or
officers of Borrower under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Section [   ] of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of Borrower, I
am familiar with the financial condition of Borrower and its restricted
subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of Borrower that after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Credit Agreement, the making of the loans under the Credit Agreement and the
[ABL] Credit Agreement and the use of proceeds of such loans on the date
hereof), it is my opinion that (i) each of the Fair Value and the Present Fair
Salable Value of the assets of Borrower and its restricted subsidiaries taken as
a whole exceed their Stated Liabilities and Identified Contingent Liabilities;
(ii) Borrower and its restricted subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iii) Borrower and its restricted subsidiaries
taken as a whole can pay their Stated Liabilities and Identified Contingent
Liabilities as they mature.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this certificate to be executed on its
behalf by its Chief Financial Officer this [  ] day of [       ].

 

 

[

]

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------